Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021, has been entered.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 13, 15, and 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendment and declaration under 37 C.F.R. 1.132 filed May 17, 2021.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed May 17, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Richard Wesorick on May 27, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method of treating triple negative breast cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a peptide of claim 13

Cancel claims 2-12, 16-19 and 22.

Allow claims 13, 15 and 20, 21 and 23 as previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Gourdie et al. (US 7,786,074) teaches the peptide LCYLLIRYCSGKSKKPV (SEQ ID NO: 43; Table 7), which comprises an amino acid sequence that is identical to instant SEQ ID NO: 5 and corresponds to residues in the C-terminal intracellular domain of Cx26, as evidenced by Uniprot P29033. The reference does not teach that the peptide is linked to a protein transduction domain as required by claim 13. The reference is silent on the ability of the peptide to interfere with the binding of FAK or NANOG to Cx26, thereby interfering with or blocking the formation of the Cx26/NANOG/FAK complex. In fact, Gourdie et al. is primarily directed to the use of alpha connexin for cancer treatment, whereas the instant peptides are derived from Cx26, also known as beta connexin. Furthermore, Gourdie et al. emphasizes in column 13, lines 12-25 that Cx26 is unsuitable for use as cancer treatment. Therefore, there would have been no motivation to combine SEQ ID NO: 43 of Gourdie et al. with a protein transduction domain. The .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654